Opinion issued November 26, 2013.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-12-00988-CV
                           ———————————
                    LIUDMILA A. YURYEVA, Appellant
                                       V.
                       DELOS N. MCMANUS, Appellee


                   On Appeal from the 328th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 09DCV173747


                         MEMORANDUM OPINION

      In this appeal of a judgment granting a final divorce decree, Liudmila A.

Yuryeva contends in five issues the judgment should be reversed and she should be

granted a new trial because (1) McManus was not a resident of Texas when filing
for divorce as required by section 6.301 of the Texas Family Code, 1 and therefore

the venue was improper; (2) the trial court did not have jurisdiction to grant the

divorce; (3) the trial court failed to award child support or to grant her a greater

division of the estate despite McManus’s alleged adoption of her son; (4) the trial

court abused its discretion in dividing the marital estate; and (5) the trial court was

biased against her. We affirm.

                                    Background

      In 2001, Liudmila Yuryeva, a citizen of Belarus, and Delos McManus first

met in Moscow. According to Yuryeva, a few days after meeting for the first time,

McManus asked her to marry him. McManus filed an immigrant fiancé petition so

that Yuryeva and her son, G.Y., could move to the United States. In support of the

petition, McManus signed a U.S. Department of Justice Immigration and

Naturalization Service “Affidavit of Support,” guaranteeing that he would provide

“an annual income at or above 125 percent of the federal poverty line” to support

Yuryeva and her son. In 2005, McManus and Yuryeva were married in a legal

ceremony in Fort Bend County, Texas. They lived in Texas, where McManus

formed a business, leased a car, and made several investments. In 2006, the couple

purchased a home in Sugar Land, Texas.




1
      TEX. FAM. CODE ANN. § 6.301 (West 2006).
                                          2
      In 2008, McManus and Yuryeva entered a two-year lease for a second home

in California. While Yuryeva and her son lived in the California house, McManus

lived and worked in Oklahoma. McManus testified that he was unable to afford for

Yuryeva to continue living in California and he tried to persuade her to return to

their home in Sugar Land, Texas. Unable to persuade her to return, in August

2009, McManus filed a petition for divorce in Fort Bend County, Texas. Yuryeva

continued to live in California, and McManus remained in Oklahoma.

      In their pleadings, both McManus and Yuryeva stated that they had been

domiciliaries of Texas for the preceding six-month period, residents of Fort Bend

County for the preceding ninety-day period, and that there was no child “born or

adopted of this marriage, and none is expected.” In 2010, after a preliminary

hearing but before the divorce trial, McManus granted his attorney, Don Schwartz,

a durable power of attorney to sell the couple’s house in Sugar Land. Schwartz

sold the house and deposited the $84,706.71 proceeds from the sale with the Fort

Bend County District Clerk.

      Yuryeva had two different attorneys in this case. Each withdrew because of

non-payment. At the time of trial, Yuryeva appeared pro se. At trial, McManus and

Yuryeva each filed an inventory, appraisement, and list of claims related to the

division of the marital estate. Yuryeva did not request the trial court to make

findings of fact or conclusions of law regarding the division of their estate, other


                                         3
than those contained in the divorce decree. In 2012, the trial court divided the

marital estate, awarding to Yuryeva,

         (1) All household furniture, furnishings, fixtures, goods, art
            objects, collectibles, appliances, equipment and personal
            property in the possession of the wife or subject to her control,
            including bedroom set and TV console bought by husband, sofa
            set, bedroom set, four TVs with stands, washer, dryer, nine-
            piece office set, camera and sewing machines with supplies and
            expensive materials.

         (2) All clothing, jewelry, and other personal effects in the
            possession of the wife or subject to her sole control, including
            rings, earrings, fashion designer clothing, bags and accessories,
            two laptop computers and printers.

         (3) All sums of cash in the possession of the wife or subject to her
            sole control, including funds on deposit, together with accrued
            but unpaid interest, in banks, savings institutions, or other
            financial institutions, which accounts stand in the wife’s sole
            name or from which the wife has the sole right to withdraw
            funds or which are subject to the wife’s sole control.

         (4) 2007 Audi motor vehicle, together with all prepaid insurance,
            keys, and title documents.

         (5) Mila’s Design, Inc. certificates of stock.

         (6) The sum of $15,000 out of the funds on deposit with the Fort
            Bend County District Clerk’s Office of which the District Clerk
            is ordered to pay said sum of $15,000 to Liudmila A. Yuryeva.

         (7) Judgment against Delos N. McManus in the sum of $25,000 to
            be paid as hereinafter stated in this decree under paragraph H-4
            for which let execution issue for nonpayment thereof.

The trial court awarded McManus the following:

         (1) All household furniture, furnishings, fixtures, goods, art
             objects, collectibles, appliances, equipment and personal

                                          4
            property in the possession of the husband or subject to his
            control.

         (2) All clothing, jewelry, and other personal property in the
            possession of the husband or subject to his sole control.

         (3) All sums of cash in the possession of the husband or subject to
            his sole control, including funds on deposit, together with
            accrued but unpaid interest, in banks, savings institutions, or
            other financial institutions, which accounts stand in the
            husband’s sole name or from which the husband has the sole
            right to withdraw funds or which are subject to the husband’s
            sole control.

         (4) All sums, whether matured or unmatured, accrued or
            unaccrued, vested or otherwise, together with all increases
            thereof, the proceeds therefrom, and any other rights related to
            any profit-sharing plan, retirement plan, Keogh plan, pension
            plan, employee stock option plan, 401(k) plan, employee
            savings plan, accrued unpaid bonuses, disability plan, or other
            benefits existing by reason of the husband’s past, present, or
            future employment.

         (5) All individual retirement accounts, simplified employee
            pensions, annuities, and variable annuity life insurance benefits
            in the husband’s name.

         (6) The 2005 GMC S1E Pickup motor vehicle, together will all
            prepaid insurance, keys, and title documents.

         (7) The 2004 GMC Denali motor vehicle, together with all prepaid
            insurance, keys, and title documents.

         (8) Rotary Steerable System, Inc. certificates of stock.

         (9) Interest on funds on deposit with Fort Bend County District
            Clerk.

Additionally, the trial court determined that the remaining funds on deposit with

the Fort Bend County Clerk, less the $15,000 awarded to Yuryeva, were

                                         5
McManus’s separate property. The divorce decree does not address the affidavit of

support. Yuryeva timely appealed.

                      Waiver of Divorce Suit Requirements

      We first address Yuryeva’s contention that the trial court erred in granting

the divorce because McManus was not a resident of Texas when he filed for

divorce as required by section 6.301 of the Texas Family Code and that the

“venue” was improper. 2

A.    Standard of review

      A suit for divorce may be maintained if either the petitioner or the

respondent (1) has been domiciled in the state for the preceding six months and (2)

resided in the county of suit for the preceding 90 days. 3 The section 6.301

residency requirements are not jurisdictional; they are requirements necessary to

bring a divorce action. See Oak v. Oak, 814 S.W.2d 834, 837–38 (Tex. App.—

2
      Yuryeva also argues that California, rather than Fort Bend County, was the proper
      “venue” for the divorce. See TEX. FAM. CODE. ANN. §§ 6.301–302 (West 2006).
      However, section 6.301 is not a venue statute per se—instead it “controls the right
      to maintain a suit.” Oak v. Oak, 814 S.W.2d 834, 837 (Tex. App.—Houston [14th
      Dist.] 1991, writ denied). Because she challenges both the residency and
      domiciliary requirements along with the court’s authority to divide the estate, we
      construe her claim as both a challenge of the section 6.301 requirements and a
      personal jurisdictional challenge. See TEX. FAM. CODE. ANN. § 6.305 (outlining
      requirements for acquiring jurisdiction over nonresident respondent); see, e.g.
      Dawson-Austin v. Austin, 968 S.W.2d 319, 326–27 (Tex. 1998) (holding court did
      not have personal jurisdiction when petitioner was non-resident without sufficient
      contacts with the state).
3
      See TEX. FAM. CODE ANN. § 6.301 (establishing general residency rule for divorce
      suits).
                                           6
Houston [14th Dist.] 1991, writ denied) (applying predecessor statute); see also

Reynolds v. Reynolds, 86 S.W.3d 272, 276 (Tex. App.—Austin 2002, no pet.)

(applying Texas Family Code section 6.301).

B.    Yuryeva admitted that domiciliary and residency requirements were
      met

      Yuryeva argues that when McManus filed for divorce, he was not living in

Texas, had claimed California residency, and provided false information to obtain

a Texas driver’s license. Yuryeva also contends that she was not domiciled in

Texas and that she was a California resident. McManus responds that Yuryeva

waived her right to appeal the trial court’s finding that the divorce residency and

domiciliary requirements were met. We agree.

      A party’s admission in her pleadings of her residence and domicile

constitutes a judicial admission and no additional evidence is necessary to prove

the admitted facts. See Hughes Wood Prods., Inc. v. Wagner, 18 S.W.3d 202, 207–

08 (Tex. 2000); see also Dokmanovic v. Schwartz, 880 S.W.2d 272, 277 (Tex.

App.—Houston [14th Dist.] 1994, no writ) (admission of residency in petition

sufficient to establish residency). Judicial admission of residency and domiciliary

requirements precludes a party from later appealing the sufficiency of the evidence

that such requirements were satisfied. See Dokmanovic, 880 S.W.2d at 277; see

also Harmon v. Harmon, 879 S.W.2d 213, 216–17 (Tex. App.—Houston [14th

Dist.] 1994, writ denied).

                                        7
      In his divorce petition, McManus stated that he had “been a domiciliary of

Texas for the preceding six-month period and a resident of this county for the

preceding ninety-day period.” In her counterpetition, Yuryeva responded that she

also met the section 6.301 residence and domiciliary requirements. Yuryeva’s

pleadings constituted a judicial admission that she met the domiciliary and

residency requirements. Therefore, Yuryeva waived her right to challenge whether

the divorce suit requirements were met. See TEX. R. CIV. P. 120a(1); see

Dokmanovic, 880 S.W.2d at 277.

      Accordingly, we overrule her first issue.

                                    Jurisdiction

      Second, Yuryeva argues that the trial court did not have personal jurisdiction

because she was not a Texas resident when McManus filed for divorce. McManus

argues that Yuryeva judicially admitted that the trial court had personal jurisdiction

over the divorce. We agree.

A.    Standard of review

      Challenges to a trial court’s personal jurisdiction over defendants are

reviewed de novo. Aduli v. Aduli, 368 S.W.3d 805, 813 (Tex. App.—Houston

[14th Dist.] 2012, no pet.). When a trial court does not issue findings of fact or

conclusions of law, “we presume that all factual disputes were resolved in favor of

the trial court’s ruling.” Id. However, if the record includes both the reporter’s and


                                          8
clerk’s records, a party may challenge the legal and factual sufficiency of the trial

court’s implied findings of fact. Id.; see also BMC Software Belg., N.V. v.

Marchand, 83 S.W.3d 789, 795 (Tex. 2002). We will uphold the trial court’s

judgment unless “it is so contrary to the overwhelming weight of the evidence as to

be clearly wrong and unjust.” Aduli, 368 S.W.3d at 811–14 (citation omitted); see

also Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990).

B.    Yuryeva judicially admitted the trial court had personal jurisdiction
      over her

      Yuryeva argues that she was not a resident of Texas when McManus filed

for divorce and that the divorce should have been transferred to California.

      If a respondent is not domiciled in, nor a resident of, Texas and wants to

challenge personal jurisdiction, she must either make a special appearance or wait

to collaterally attack the judgment when the moving party seeks to enforce the

judgment. 4 See Kramer v. Kramer, 668 S.W.2d 457, 458 (Tex. App.—El Paso

1984, no writ). The special appearance must be filed before a motion to transfer

venue or any other plea, pleading, motion, or filing that makes a general

appearance.5 A respondent waives her right to challenge personal jurisdiction if she

makes a general appearance. Exito Elecs. Co., Ltd. v. Trejo, 142 S.W.3d 302, 304–

05 (Tex. 2004).

4
      TEX. R. CIV. P. 120a.
5
      TEX. R. CIV. P. 120a(1).
                                         9
      In her counterpetition for divorce, Yuryeva did not make a special

appearance or otherwise contest the court’s personal jurisdiction. Nor did she offer

evidence that the last marital residence was outside of Texas. See, e.g. Aduli, 368
S.W.3d at 813–17 (holding evidence sufficient that trial court had personal

jurisdiction when last marital residence was in Texas). To the contrary, in her

counterpetition, Yuryeva admitted that she was a Texas resident.

      We hold that Yuryeva made a general appearance in the case and, therefore,

she judicially admitted the court had personal jurisdiction over her.

      We overrule Yuryeva’s second issue.

                                   Child Support

      Third, Yuryeva argues that the trial court abused its discretion in dividing

the marital estate because it did not account for her son. McManus responds that

because Yuryeva did not request the trial court to make findings of fact or

conclusions of law, we should imply all necessary fact findings in support of the

trial court’s judgment and that the trial court impliedly found that he did not adopt

Yuryeva’s son.

A.    Standard of review

      A trial court has broad discretion in dividing a marital estate. See Murff v.

Murff, 615 S.W.2d 696, 698 (Tex. 1981). Section 7.001 of the Texas Family Code

provides that “[i]n a decree of divorce or annulment, the court shall order a


                                         10
division of the estate of the parties in a manner that the court deems just and right,

having due regard for the rights of each party and any children of the marriage.”

TEX. FAM. CODE ANN. § 7.001 (West 2006). We review the just and right division

of     community       estates    for     abuse     of     discretion.    See     Bell

v. Bell, 513 S.W.2d 20, 22 (Tex. 1974); see also Frommer v. Frommer, 981
S.W.2d 811, 814 (Tex. App.—Houston [1st Dist.] 1998, pet dism’d). A trial court

abuses its discretion when it acts arbitrarily or unreasonably. See Murff, 615
S.W.2d at 698; see also Frommer, 981 S.W.2d at 814. We presume the trial court

properly exercised its discretion in dividing the estate, unless the division is

manifestly unfair. Murff, 615 S.W.2d at 699; see also Frommer, 981 S.W.2d at

814.

B.     The trial court did not err by not considering Yuryeva’s son in dividing
       the marital estate

       Yuryeva contends that the trial court’s division of the marital estate failed to

consider evidence that she had a son whom McManus adopted by marriage.

Specifically, Yuryeva maintains that in dividing the estate, the trial court failed to

include child support for her son because it harbored prejudice against immigrant

children. McManus responds that Yuryeva waived her right to child support

because she did not mention her son in her counterpetition. We conclude that

Yuryeva’s pleadings failed to request child support or an increased share of the

marital estate to care for her son. Additionally, the evidence was factually

                                          11
sufficient to support the trial court’s conclusion that there were no children born or

adopted of the marriage.

      1.     Yuryeva failed to claim a child adopted or born of the marriage

      A petition to divorce a married couple with a child must identify (1) the

name and date of birth of the child, (2) the petitioner’s relationship to the child, (3)

the name of the alleged father, and (4) the requested action. See TEX. FAM. CODE.

ANN. § 102.008 (West 2006) (outlining requirements for suit affecting parent-child

relationship); TEX. R. CIV. P. 79. If a party does not request relief, the trial court

does not have jurisdiction to grant it. See Cunningham v. Parkdale Bank, 660
S.W.2d 810, 813 (Tex. 1983); see also Binder v. Joe, 193 S.W.3d 29, 32–33 (Tex.

App.—Houston [1st Dist.] 2006, no pet.).

      Yuryeva maintains that she has a son “who under Federal Law of the USA

qualified as an orphan” and that McManus adopted him by marriage and claimed

him as a dependent for tax purposes. However, Yuryeva failed to include any

reference to her son in her counterpetition. See TEX. FAM. CODE. ANN. § 102.008.

To the contrary, she affirmed that “there is no child born or adopted of this

marriage, and none is expected.” Furthermore, Yuryeva did not reference specific

costs or financial responsibilities associated with caring for her son. Because

Yuryeva did not identify her son in her counterpetition, she judicially admitted that

McManus did not adopt her son.


                                          12
      2.     Yuryeva presented insufficient evidence of adoption by estoppel

      Even though she did not raise the issue in her counterpetition, Yuryeva

argues that the trial court erred in not making a finding that McManus became her

son’s father through adoption by estoppel. More specifically, she argues that

McManus promised to adopt her son. See Heien v. Crabtree, 369 S.W.2d 28, 30

(Tex. 1963) (stating that living in a parent-child relationship is insufficient to prove

adoption, but promises and conduct can warrant finding of adoption by estoppel);

see also Hickey v. Johnson, 672 S.W.2d 33, 34 (Tex. App.—Houston [14th Dist.]

1984, no writ) (agreeing to adopt and claiming child as dependent on tax returns

evidences adoption by estoppel). Yuryeva did not testify that the couple went

through formal adoption proceedings. Nor did she present evidence that McManus

planned to formally adopt her son. As evidence of McManus’s disposition toward

her son, Yuryeva points to an affidavit of support of her immigration to the United

States signed by McManus. The affidavit includes McManus’s sworn statement to

support both Yuryeva and her son at or above 125 percent of the federal poverty

line.6 The affidavit does not, however, prove that McManus promised to or agreed

to adopt Yuryeva’s son. See Hickey, 672 S.W.2d at 34. Yuryeva also alleged that

McManus claimed her son as a dependent on tax returns, but the accountant who

6
      See Immigration and Nationality Act § 213A; 8 U.S.C. § 1183a (2006)
      (sponsoring individual must provide annual income not less than 125 percent of
      federal poverty line for duration of affidavit).

                                          13
prepared the returns could not affirmatively testify that, by claiming him as a

dependent, McManus was the legal father of Yuryeva’s son.

      Unlike Hickey, the record does not reflect that McManus promised to adopt

Yuryeva’s son. More importantly, Yuryeva did not ask the trial court to find

adoption by estoppel. See, e.g., Hickey, 627 S.W.2d at 34. Because Yuryeva did

not provide sufficient evidence that McManus planned to adopt her son and did not

request a finding of adoption by estoppel, we conclude that the trial court did not

err by not including child support for her son. See Hickey, 672 S.W.2d at 34.

      3.    Yuryeva did not request enforcement of spousal and child support
            related to her immigrant status

      Yuryeva also argues that the trial court erred in dividing the estate by not

enforcing McManus’s obligations under the affidavit of support he signed when

Yuryeva and her son immigrated to the United States. McManus responds that

Yuryeva “never raised any immigration issues for the Court to rule upon.” We

conclude that, by not requesting the court to enforce the affidavit, Yuryeva waived

any right to have the trial court enforce the support obligation within the divorce

decree.

      The Immigration and Nationality Act (“INA”) provides that when an

immigrant is “likely to become a public charge,” a qualified sponsor must

complete an affidavit of support promising to support the sponsored immigrant “at

an annual income of at least 125 percent of the Federal poverty line.” Immigration

                                        14
and Nationality Act (INA) § 213a; 8 U.S.C. § 1183a (2006). The INA specifies

varying events that will terminate the support obligation, none of which are at issue

in this appeal. INA § 213A; 8 U.S.C. § 1183a.

      An affidavit of support executed as a part of the condition for an immigrant

to enter the United States is an enforceable contract. See In re Marriage of Kamali

and Alizadeh, 356 S.W.3d 544, 546–47 (Tex. App.—Texarkana 2011, no pet.). A

sponsored immigrant may bring an action “in any appropriate court” against her

sponsor to enforce his support obligations. INA § 213A; 8 U.S.C. § 1183a. In

Alizadeh, the court of appeals held that a divorce decree could not limit the support

required by an affidavit for sponsorship of an alien seeking residency in the United

States. Id. at 545–46. The trial court acknowledged the existence of the affidavit of

support, “but decreed that the obligation for support ended thirty-six months from

the date of entry of the divorce decree.” Id. at 545. The appellate court held that the

divorce decree impermissibly limited the scope of sponsoring spouse’s obligations.

Id. at 546–47. The court reasoned that the affidavit of support is “a legally

enforceable contract between the sponsor and both the United States Government

and the sponsored immigrant.” Id. at 547 (quoting Shumye v. Felleke,

555 F. Supp. 2d 1020, 1022–24 (N.D. Cal. 2008); see also 8 U.S.C. § 1183a(a)(1)

(referring to affidavit “as a contract”); 8 U.S.C. § 1183a(e)(1) (stating sponsored

immigrant may enforce affidavit in “any appropriate court.”). Because the divorce


                                          15
decree conflicted with the sponsoring spouse’s affidavit obligations, the appellate

court held that the sponsoring spouse was obligated to meet the terms of the

affidavit, notwithstanding the divorce. Id. at 547–48.

       Similarly, Yuryeva offered into evidence the affidavit of support detailing

McManus’s ongoing duty to support Yuryeva. She also testified that, in the months

leading up to the divorce, McManus had not met his obligations under the

affidavit. Furthermore, McManus’s attorney conceded McManus’s obligation and

stipulated that “when [Yuryeva] came here, there was an agreement that they were

to live together and [McManus] would support her.” Unlike Alizedah, however, the

trial court’s divorce decree here did not reference or limit McManus’s obligation

under the affidavit of support. Yuryeva also did not request the court to enforce the

affidavit when she filed her petition. Yuryeva, therefore, cannot complain of the

trial court’s failure to act on the affidavit.

       Though she failed to request enforcement within the divorce decree, the pre-

marital contractual obligation under the affidavit of support survives the divorce.

See Shumye v. Felleke, 555 F. Supp. 2d 1020, 1022 (N.D. Cal. 2008) (recognizing

sponsored wife could pursue a post-divorce contract claim to enforce affidavit of

support); Moody v. Sorokina, 830 N.Y.S.2d 399, 400–02 (N.Y. App. Div. 2007)

(holding “the sponsored immigrant’s right to support under the Form I–864

affidavit of support is unaffected by a judgment of divorce”). A sponsored


                                             16
immigrant may bring an action to enforce an affidavit of support “in any

appropriate court.” 8 U.S.C. § 1183a; see e.g. Varnes v. Varnes, No. 13-08-0048-

CV, 2009 WL 1089471, at *4–5 (Tex. App.—Corpus Christi Apr. 23, 2009, no

pet.) (mem. op.).

      We hold that the trial court did not abuse its discretion by not enforcing the

affidavit within the divorce decree. See Alizadeh, 356 S.W.3d at 547–48. We

overrule Yuryeva’s third issue.

                             Division of Marital Estate

      In her fourth issue, Yuryeva contends that the trial court abused its discretion

by unequally dividing the estate. She maintains that the trial court erred by

accepting McManus’s sworn inventory and appraisal of their property and not

making findings of fact to support the division. McManus responds that Yuryeva

presents no evidence that the trial court abused its discretion in dividing the estate.

A.    Standard of review

      A trial court has broad discretion in dividing the marital estate. Murff, 615
S.W.2d at 698. When dividing a marital estate, the trial court shall divide the

property in a manner “that the court deems just and right, having due regard for the

rights of each party and any children of the marriage.” Vannerson v. Vannerson,

857 S.W.2d 659, 668 (Tex. App.—Houston [1st Dist.] 1993, writ denied) (citation

omitted). A trial court abuses its discretion when the court acts arbitrarily or


                                          17
unreasonably. See Vannerson, 857 S.W.2d at 668. We presume that the trial court

exercises its discretion. Murff, 615 S.W.2d at 698–99; Aduli, 368 S.W.3d at 820

      The division of a marital estate need not be equal; there must only be a

reasonable basis for the division. See Id. A trial court may decree an unequal

division of the estate when a reasonable basis for doing so exists. Vannerson, 857
S.W.2d at 669. We only consider whether the trial court abused its discretion in

dividing the estate; we do not have authority to render judgment dividing the

marital property. See McKnight v. McKnight, 543 S.W.2d 863, 866 (Tex. 1976);

see also Robles v. Robles, 965 S.W.2d 605, 621–22 (Tex. App.—Houston [1st

Dist.] 1998, pet. denied). We conclude that trial court did not abuse its discretion in

dividing the marital estate.

      Yuryeva argues that the trial court awarded her property that has no value or

does not exist. She complains that in crafting the decree, the trial court erroneously

relied upon “false financial statement[s]” regarding the house in Sugar Land

purchased during the marriage, McManus’s separate property, and McManus’s tax

obligations. McManus contends that we are required to imply all necessary

findings of fact to uphold the division of the marital estate, there is sufficient

evidence supporting the trial court’s division of the estate, and the trial court did

not abuse its discretion.




                                          18
      Upon a request, a trial court is required to make findings of fact or

conclusions of law regarding the evidence supporting its division of a martial

estate. See TEX. R. CIV. P. 296–99a, 306c; TEX. FAM. CODE. ANN. § 6.711 (West

2006). Yuryeva did not request the trial court to make findings of fact or

conclusions of law. See TEX. FAM. CODE ANN. § 6.711. When the complaining

party does not request findings of fact, we presume that the trial court’s judgment

implies all findings of fact necessary to support it. See Sixth RMA Partners, L.P. v.

Sibley, 111 S.W.3d 46, 52 (Tex. 2003); see Gainous v. Gainous, 219 S.W.3d 97,

103 (Tex. App.—Houston [1st Dist.] 2006, pet. denied).

      Even though a party fails to request findings of fact, she may still appeal the

factual sufficiency of the property division. Vannerson, 857 S.W.2d at 668; see

also Sibley, 111 S.W.3d at 52. Under that circumstance, we consider only the

evidence “most favorable to the issue and [] disregard entirely that which is

opposed to it or contradictory in its nature.” Worford, 801 S.W.2d at 109; see also

Smith v. Smith, 22 S.W.3d 140, 150 (Tex. App.—Houston [14th Dist.] 2000, no

pet.). We must affirm a judgment if it can be upheld on any legal theory supported

by evidence. Smith, 22 S.W.3d at 149–50; see also Gainous, 219 S.W.3d at 103.

      Yuryeva argues that the trial court inequitably divided the estate.

Specifically, she maintains that the court did not grant her the entire proceeds from

the sale of the house located in Sugar Land. While the divorce was pending,


                                         19
McManus’s attorney sold the couple’s Sugar Land house and deposited the

$84,706.71 in proceeds from the sale with the District Clerk. Yuryeva argues that

the house was her separate property and that she should have received the proceeds

from the sale. Yuryeva, however, presented no evidence that the house was her

separate property or that she should have received all of the profit from its sale. In

the final decree, the trial court divided the property according to the submitted

inventories and reconciled the different values reported in those inventories.

Gainous, 219 S.W.3d at 103. We presume that the court made all necessary

findings of fact, relying on the party’s evidence, including the inventories of

community property that Yuryeva and McManus both presented to the court. See

Gainous, 219 S.W.3d at 103. We conclude that the trial court did not abuse its

discretion in dividing the profits from the sale of the house. Id.

      Yuryeva also argues that McManus falsified financial records and that the

court improperly relied on those documents in dividing the estate. Yuryeva,

however, presented no evidence to support her allegations of fraud. Based on the

record evidence, we presume the trial court made an implied finding of no fraud.

We hold that the trial court did not err in dividing the marital estate.

      We overrule Yuryeva’s fourth issue.




                                           20
                         Trial Court’s Alleged Prejudice

      In her fifth issue, Yuryeva contends that McManus’s attorney “intentionally

and know[ingly] suppl[ied the trial] court with false financial statement[s],” signed

an unidentified “frivolous pleading,” committed legal malpractice, and violated the

Texas Disciplinary Rules of Professional Conduct. Based on these alleged errors,

Yuryeva contends that the trial court should be reversed and she should be granted

a new trial.

      Yuryeva, however, fails to identify any specific misconduct during the trial

by McManus’s attorney or identify any evidence in the record of any misconduct

by McManus’s attorney. She further complains that the trial judge did not “care”

that McManus’s attorney falsified evidence. Lastly, she argues that the trial court

was biased against her based on his ruling about her son and the division of the

estate. We have previously disposed of Yuryeva’s contentions regarding child

support and the division of the estate. We find no evidence in the record to support

her allegations of misconduct or bias.

      We overrule Yuryeva’s fifth issue.

                                    Conclusion

      We affirm the trial court’s judgment.




                                         21
                                            Harvey Brown

                                            Justice



Panel consists of Justices Jennings, Sharp, and Brown.




                                 22